COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )              No.  08-03-00349-CR
                                                                              )
IN RE:  LEONARD WEEMS                               )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                
IN MANDAMUS
                                                                              )
                                                                              )
 
MEMORANDUM
OPINION ON WRIT OF MANDAMUS
 
Relator has filed a pro se petition for writ of mandamus,
complaining that the trial court has refused to act on his post-conviction
petition for writ of habeas corpus.  This
Court does not have jurisdiction over matters related to post-conviction writs
of habeas corpus.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991); In re McAfee, 53 S.W.3d 715,
718 (Tex.App.--Houston [1st Dist.] 2001, orig.
proceeding).  The Court of Criminal
Appeals has the authority to issue a writ of mandamus when the trial court
fails to act on a petition for writ of habeas corpus.  See, e.g., Martin v.
Hamlin, 25 S.W.3d 718, 719 (Tex.Crim.App. 2000); McCree v. Hampton, 824 S.W.2d 578, 579 (Tex.Crim.App. 1992).
The petition for
writ of mandamus is dismissed for lack of jurisdiction.
 
August
7, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.